               Case 2:17-cv-01759-RSM Document 53 Filed 10/08/20 Page 1 of 4




 1                                                                    The Honorable Ricardo S. Martinez

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8   ALISHA SILBAUGH, an individual,          ) No.: 2:17-cv-01759-RSM
                                              )
 9          Plaintiff,                        ) STIPULATED MOTION TO EXTEND
                                              ) DEADLINES AND ORDER
10          vs.                               )
                                              )
11   ELAINE CHAO, Secretary of the Department ) NOTED FOR CONSIDERATION:
     of Transportation,                       ) October 7, 2020
12                                            )
                        Defendant.            )
13                                      STIPULATION

14           Plaintiff Alisha Silbaugh and Defendant Elaine Chao, through their respective counsel,

15   hereby stipulate to the present motion for an extension of the remaining case deadlines including

16   the current trial date of May 3, 2021.

17           A court may modify a schedule for good cause. Fed. R. Civ. P. 16(b)(4). Continuing

18   pretrial and trial dates is within the discretion of the trial judge. See King v. State of California,

19   784 F.2d 910, 912 (9th Cir. 1986). The parties are still engaged in discovery and expect

20   discovery to extend beyond the current discovery deadline. The ongoing COVID-19 pandemic

21   has also caused delays for both parties, necessitating additional time for discovery and pretrial

22   preparations. Although the parties have worked cooperatively and diligently to meet the

23   deadlines, they have been unable to obtain all of the necessary medical and other records because

24   of the large volume of third party records held in this case. Without complete records, experts
     STIPULATED MOTION TO EXTEND DEADLINES                                       ROCKE | LAW Group, PLLC
25   AND ORDER                                                                     101 Yesler Way, Suite 603
     2:17-cv-01759-RSM                                                                    Seattle, WA 98104
     Page 1                                                                                   (206) 652 8670
                 Case 2:17-cv-01759-RSM Document 53 Filed 10/08/20 Page 2 of 4




 1   will be unable to provide complete and accurate reports, and the parties are unable to complete

 2   discovery by the current deadlines. For these reasons, good cause exists for the court to modify

 3   the current case schedule.

 4            Based on the foregoing, the parties agree to extend the current deadlines as follows:

 5    Event                             Current Deadline                 New Deadline

 6    Disclosure of expert              November 6, 2020                 March 5, 2021

 7    testimony under FRCP

 8    26(a)(2)

 9    Deadline for filing motions       December 5, 2020                 April 9, 2021
      related to discovery. Any
10    such motions shall be noted
      for consideration pursuant to
11    LCR 7(d)(3)
      Discovery completed by            January 6, 2021                  May 5, 2021
12
      All dispositive motions must      February 4, 2021                 June 3, 2021
13    be filed by and noted on the
      motion calendar no later than
14    the fourth Friday thereafter
      (see LCR 7(d))
15    Mediation per LCR                 March 18, 2021                   July 22, 2021
      39.1(c)(3), if requested by the
16    parties, held no later than
      All motions in limine must be     April 5, 2021                    August 9, 2021
17    filed by and noted on the
      motion calendar no later than
18    the THIRD Friday thereafter
      Agreed pretrial order due         April 21, 2021                   August 25, 2021
19
      Pretrial conference to be
20    scheduled by the Court
      Trial briefs, proposed voir     April 28, 2021                     September 1, 2021
21    dire questions, jury
      instructions, neutral statement
22    of the case, and trial exhibits
      due
23    JURY TRIAL DATE                 May 3, 2021                        September 20, 2021
      Length of Trial 5−9 days
24
     STIPULATED MOTION TO EXTEND DEADLINES                                    ROCKE | LAW Group, PLLC
25   AND ORDER                                                                  101 Yesler Way, Suite 603
     2:17-cv-01759-RSM                                                                 Seattle, WA 98104
     Page 2                                                                                (206) 652 8670
             Case 2:17-cv-01759-RSM Document 53 Filed 10/08/20 Page 3 of 4




 1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 2   DATED: October 7, 2020                            ROCKE | LAW Group, PLLC

 3
                                                       s/ Peter Montine
 4                                                     Peter Montine, WSBA No. 49815
                                                       Rocke Law Group, PLLC
 5                                                     101 Yesler Way, Suite 603
                                                       Seattle, WA 98104
 6                                                     Phone: (206) 652-8670
                                                       Email: peter@rockelaw.com
 7
                                                       Attorney for Plaintiff
 8

 9

10   DATED: October 7, 2020                            United States Attorney’s Office

11
                                                       s/ Sarah K. Morehead
12                                                     SARAH K. MOREHEAD, WSBA #29680
                                                       HEATHER C. COSTANZO, FLBA #37378
13                                                     Assistant United States Attorneys
                                                       United States Attorney’s Office
14                                                     700 Stewart Street, Suite 5220
                                                       Seattle, WA 98101-1271
15                                                     Phone: (206) 553-7970
                                                       Email: sarah.morehead@usdoj.gov
16                                                     Email: heather.costanzo@usdoj.gov

17                                                     Attorneys for Defendant

18                                                ORDER

19         IT IS SO ORDERED.

20         Dated this 8th day of October, 2020.

21

22
                                                  RICARDO S. MARTINEZ
23                                                CHIEF UNITED STATES DISTRICT JUDGE

24
     STIPULATED MOTION TO EXTEND DEADLINES                                ROCKE | LAW Group, PLLC
25   AND ORDER                                                              101 Yesler Way, Suite 603
     2:17-cv-01759-RSM                                                             Seattle, WA 98104
     Page 3                                                                            (206) 652 8670
              Case 2:17-cv-01759-RSM Document 53 Filed 10/08/20 Page 4 of 4




 1
                                      DECLARATION OF SERVICE
 2
            I caused a copy of the foregoing Stipulated Motion to Extend Deadlines and [Proposed]
 3
     Order to be served on the following in the manner indicated:
 4
            Via ECF:
 5          Sarah K. Morehead
            Heather Costanzo
 6          Assistant United States Attorneys
            United States Attorney’s Office
 7          700 Stewart Street, Suite 5220
            Seattle, Washington 98101
 8          Sarah.Morehead@usdoj.gov
            heather.costanzo@usdoj.gov
 9
     on today’s date.
10
            I declare under penalty of perjury under the laws of the United States that the foregoing is
11
     true and correct to the best of my belief.
12
            Signed and DATED this 7th day of October, 2020.
13

14                                                        Katie Snodgrass, Legal Assistant

15

16

17

18

19

20

21

22

23

24
     STIPULATED MOTION TO EXTEND DEADLINES                                   ROCKE | LAW Group, PLLC
25   AND ORDER                                                                 101 Yesler Way, Suite 603
     2:17-cv-01759-RSM                                                                Seattle, WA 98104
     Page 4                                                                               (206) 652 8670
